DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification 
3.	The title of the invention is not descriptive.  A new title is required that is clearly 
indicative of the invention to which the claims are directed. 

Drawings
4.	The drawings are objected to because “… VL ..." should be changed to --... VL1 ...-- in Fig. 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
5.	Claims 1-20 are objected to because of the following informalities:
In line 11 of claim 1: “… the extension lines ..." should be changed to --... wherein the extension lines ...--;  
In lines 6-7 of claim 4: “… a second initialization thin-film ..." should be changed to --... a second initialization thin-film transistor ...--; 
In line 3 of claim 5: “… the driving thin-film transistor, and ..." should be changed to --... the driving thin-film transistor, ...--;  
In line 15 of claim 12: “… the first direction, and ..." should be changed to --... the first direction, ...--;  
In line 16 of claim 12: “… the extension lines ..." should be changed to --... wherein the extension lines ...--;  
In line 17 of claim 12: “… the two pixel groups, ..." should be changed to --... the two pixel groups, and ...--;  
In lines 6-7 of claim 14: “… a second initialization thin-film ..." should be changed to --... a second initialization thin-film transistor ...--; 
In line 3 of claim 15: “… the driving thin-film transistor, and ..." should be changed to --... the driving thin-film transistor, ...--;  
In line 8 of claim 15: “… the second initialization thin-film transistor, ..." should be changed to --... the second initialization thin-film transistor, and ...--; and 
 In line 9 of claim 15: “… wherein the second scan line ..." should be changed to --... the second scan line ...--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Pub. No. US 2021/0065625 A1) in view of An (U.S. Patent No. US 10,651,264 B2).

As to claim 1, Wang (Figs. 1, 3 and 6) teaches a display device (a display device; Fig. 6) comprising: 
a first display area (a first display sub-region A1) comprising main sub-pixels (a plurality of first pixel units 10 and a plurality of second pixel units 20 arranged adjacently as included in the first display sub-region A1; [0091], lines ) (Fig. 1F); 
	a second display area (a second display sub-region A2) comprising pixel groups (in odd rows, the third pixel units 30 are arranged at positions of odd columns; and in even rows, the third pixel units 30 are arranged at positions of even columns, so that the third pixel units 30 are uniformly distributed in both the row direction and the column direction; [0101], lines ) spaced apart from each other (Fig. 1F) and a transmission portion between the pixel groups, the second display area having a different resolution from that of the first display area (the transparent region located in the second display sub-region A2 is referred to as a first transparent pixel P1; [0189], lines ) (Fig. 1F); and 
extension lines (e.g., lines of a scan signal Scan and a light emitting control signal EM) between two pixel groups (two pixel units 101) adjacent to each other in a first direction (a horizontal direction) among the pixel groups (the pixel units 101)and extending in the first direction (the horizontal direction) (the scan driver 103 is configured to provide a light emitting control signal EM, a scan signal Scan and a reset control signal Reset, etc., to the pixel unit 101 according to an instruction of the controller 104; [0361], lines 6-10; Figs. 1F, 3A, and 3B).
Wang does not expressly teach wherein each of the pixel groups comprises a plurality of auxiliary sub-pixels and a plurality of horizontal lines electrically connected to the plurality of auxiliary sub-pixels and extending in the first direction, and the extension lines are electrically connected to the horizontal lines included in each of the two pixel groups, and a number of the extension lines is less than a number of the horizontal lines.
An (Figs. 1-14) teaches 
wherein each of the pixel groups comprises a plurality of auxiliary sub-pixels (e.g., pixels PXL’s (red, green, and blue); col. 5, lines 49-52; Fig. 1) and a plurality of horizontal lines (an i-1-th scan line Si-1, an i-th scan line Si, an i+1-th scan line Si+1, an i-th emission control line Ei, an initialization power supply Vint, a line between transistor T4 and a node (black) branching into the transistor T4 and a transistor T7, and a line between transistor T7 and a node (black) branching into the transistor T4 and a transistor T7) electrically connected to the plurality of auxiliary sub-pixels (Figs. 1-3) and extending in the first direction (the horizontal direction) (Figs. 1-4), and 
the extension lines (the i-1-th scan line Si-1, the i-th scan line Si, the i+1-the scan line Si+1, an i-th emission control line Ei and the initialization power supply Vint) are electrically connected to the horizontal lines included in each of the two pixel groups (two groups of pixels PXL’s (red, green, and blue), and a number (five) of the extension lines is less than a number (seven) of the horizontal lines (Figs. 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pixel configuration as taught by An in a display device of Wang because the pixel configuration may improve image quality of display.

As to claim 2, An teaches 
wherein two adjacent extension lines (e.g., the n-th scan line Sn and the i-th emission control line Ei) from among the extension lines are located on different layers (a first interlayer insulating layer IL1 and a second gate insulating layer 142 and a gate insulating layer GI) (Figs. 3-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a pixel configuration as taught by An in a display device of Wang because the pixel configuration may improve image quality of display.

As to claim 4, An teaches wherein 
each of the plurality of auxiliary sub-pixels comprises a pixel circuit (transistors T1-T7 and a storage capacitor Cst) and a display element (an organic light-emitting diode OLED) electrically connected to the pixel circuit (the transistors T1-T7 and the storage capacitor Cst) (Fig. 3), 
the pixel circuit (the transistors T1-T7 and the storage capacitor Cst) comprises a driving thin-film transistor (a first transistor T1) configured to supply a driving current to the display element (the organic light-emitting diode OLED) (col. 8, lines 58-61), a first initialization thin-film transistor (a fourth transistor T4) configured to initialize a voltage of a driving gate electrode of the driving thin-film transistor (the first transistor T1) (the fourth transistor T4 may be turned on so that the voltage of the initialization power supply Vint may be supplied to the first node N1; col. 9, lines 44-47), and a second initialization thin-film (a seventh transistor T7) configured to initialize a pixel electrode (an anode) of the display element (the organic light-emitting diode OLED) (the seventh transistor T7 may be turned on so that the voltage of the initialization power supply Vint may be supplied to the anode of the OLED; col. 9, lines 1-4) (Fig. 3), 
the horizontal lines comprise a first initialization voltage line (a line between transistor T4 and a node (black) branching into the transistor T4 and a transistor T7) configured to transmit an initialization voltage to the first initialization thin-film transistor (the first transistor T1) (col. 9, lines 44-47) and a second initialization voltage line (a line between transistor T7 and a node (black) branching into the transistor T4 and a transistor T7) configured to transmit the initialization voltage to the second initialization thin-film transistor (the seventh transistor T7) (col. 9, lines 1-4) (Fig. 3), and 
the first initialization voltage line (the line between transistor T4 and a node (black) branching into the transistor T4 and a transistor T7) and the second initialization voltage line (the line between transistor T7 and a node (black) branching into the transistor T4 and a transistor T7) are electrically connected to each other by a first connection line (a line between the initialization power supply Vint and a node (black) branching into the transistor T4 and a transistor T7) (Fig. 3).

As to claim 11, Wang teaches 
wherein the second display area (the second display sub-region A2) is surrounded by the first display area (the first display sub-region A1) (Fig. 1A). 

Allowable Subject Matter
8.		Claims 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Wang and An, either individually or in combination, does not teach a limitation “wherein, on a plane, a width of an area in which the extension lines are arranged in a second direction perpendicular to the first direction is less than a width of an area in which the horizontal lines are arranged in the second direction” of claim 12 in combination with other limitations.  

		Claims 3 and 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Wang and An, either individually or in combination, does not teach a limitation “wherein, on a plane, a width of an area in which the extension lines are arranged in a second direction perpendicular to the first direction is less than a width of an area in which the horizontal lines are arranged in the second direction” of claim 3 and a limitation “[wherein] the second scan line and the third scan line are electrically connected to each other by a second connection line, and a same scan signal is applied thereto” of claim 5 in combination with other limitations of the base claim and any intervening claim(s).  

Conclusion

9.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung (U.S. Pub. No. US 2022/0020321 A1) is cited to teach an electronic device having a display, which includes a first display area having a first pixel density and a transparent second display area located within the first display area.
Bok (U.S. Pub. No. US 2018/0089485 A1) is cited to teach display devise which are capable of enhancing a security function of the display device by including a fingerprint sensor having improving sensitivity.


Inquiry
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691